Hornblower, C. J.
To entitle the defendant to appeal, the statute requires, that it should- appear, he was present at the rendition of the judgment, but it is not necessary this should be *117stated in express words ; if it can fairly be collected from the record, that the party was present at the time judgment was rendered, it is sufficient. The justice in his transcript, states, that 011 the thirtieth of January, 1830, he gave judgment; plaintiff demanded execution ; took the oath of danger ; defendant filed a bond, &e. These entries are all under the same date. There is no impropriety in this form of entry. It is not necessary, that the date should be repeated, and prefixed to every proceeding that occurred on the same day. All the proceedings which took place on a particular day, may be stated in succession under that date; and where entries are made in this form, the presumption is, that all the proceedings stated, took place upon the day under which the.) are set forth in the record. To suppose otherwise, would be to suppose, that the justice had been negligent, and entered under one date, several transactions which took place on different days, which cannot be done; without evidence to the contrary, the justice must be presumed to liave done his duty.
Upon a fair construction of the record, in this case, it appears sufficiently, that the rendition of the judgment, the demand of execution by the plaintiff, and the filing of the bond, by the defendant, all took place on the same day, thirtieth of January, 1830, and consequently, that the defendants must have been present at the time of the rendition of judgment.
Let a mandamus issue.
Cited in West v. State, 2 Zab. 230.